DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 remain pending and are ready for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-8, 11-14 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a method, independent claim 7 recites an electronic device, independent claim 13 recites a computer program product. Therefore, step 1 is satisfied for claims 1-18.
Step 2A Prong One: the independent claims (1, 7 and 13) recite “determining, based on sizes of multiple data segments included in data to be processed, a first time required to perform a matching operation for each data segment …”, “determining, based on the size of each data segment and a compression level for the data to be processed, a second time required to perform a compression operation for each data segment …” and “determining, based on the first time, the second time, and a de-duplication rate for the data to be processed, a target mode for processing the multiple data segments from a first mode and a second mode ..”. Those steps can be practically performed in the human mind with pen and paper. For example looking to paragraph 0037 of the applicant specification and figure 2. A person can memorize the giving data for example when the size of data is 4KB the time is 13ps. As a result, based on the determined times, a person can select the mode or data reduction to be applied.  Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. The recitation of a computing device in the claims does not negate the mental nature of these limitations because the claim merely uses the computing device as a tool to perform the otherwise mental process. See October Update at section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Step 2A Prong Two: the independent claim 7 recites the combination of the additional element memory and processor to conduct the determination steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computing device. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computing device, accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computing component.  The computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computing device is recited at a high level of generality, and, as disclosed in the specification, are well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claims are not eligible.

Claim 2 directed to the same abstract idea without significantly more. Claim 2 recites “determining that the target mode is the first mode if it is determined that the de-duplication rate is greater than a ratio of the first time to the second time” and “determining that the target mode is the second mode if it is determined that the de-duplication rate is less than the ratio of the first time to the second time”. Those steps can be practically performed in the human mind with pen and paper. For example looking to paragraph 0037 of the applicant specification and figure 2. A person can memorize the giving data for example when the size of data is 4KB the time is 13ps. As a result, based on the determined times, a person can select the mode or data reduction to be applied.  Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. The recitation of a computing device in the claims does not negate the mental nature of these limitations because the claim merely uses the computing device as a tool to perform the otherwise mental process. See October Update at section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same abstract idea as claim 1.

Claim 5 directed to the same abstract idea without significantly more. Claim 5 recites “determining an average of sizes of data segments that were processed over a historical time period” and “determining the first time based on the average”. Those steps can be practically performed in the human mind with pen and paper. For example looking to paragraph 0037 of the applicant specification and figure 2. A person can memorize the giving data for example when the size of data is 4KB the time is 13ps, and determine the average size. Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. The recitation of a computing device in the claims does not negate the mental nature of these limitations because the claim merely uses the computing device as a tool to perform the otherwise mental process. See October Update at section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same abstract idea as claim 1.

Claim 6 directed to the same abstract idea without significantly more. Claim 6 recites “determining the second time from the multiple compression operation times based on the compression-level mapping table, the sizes of the data segments, and the compression levels”. Those steps can be practically performed in the human mind with pen and paper. For example looking to paragraph 0037 of the applicant specification and figure 2. A person can memorize the giving data for example when the size of data is 4KB the time is 13ps, and determine time processing based on the giving data. Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. The recitation of a computing device in the claims does not negate the mental nature of these limitations because the claim merely uses the computing device as a tool to perform the otherwise mental process. See October Update at section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same abstract idea as claim 1.
Claim 6 further recites “acquiring a compression-level mapping table, wherein the compression-level mapping table includes multiple compression operation times corresponding to multiple sizes of data segments and multiple compression levels”. The acquiring step is recited at a high level of generality which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computing device. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computing device, accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Claims 8, 11-12, 14 and 17-18 are rejected under the same rationale as claims 2 and 5-6.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chambliss et al., U.S. Patent No: US 9659060 B1 (Hereinafter “Chambliss”) in view of Faibish et al., U.S. Pub No: US 20200019310 A1 (Hereinafter “Faibish”).

Regarding claim 1, Chambliss discloses A method for data processing, including:
determining, based on sizes of multiple data segments included in data to be processed, a first time required to perform a matching operation for each data segment, wherein the matching operation is used to determine non-duplicate data segments (see claim 1, wherein the system can select type of data reduction technique data compression and deduplication (matching operation) based on the data size and  longevity of the data (time));
determining, based on the size of each data segment and a compression level for the data to be processed, a (see claim 1, wherein the system can select type of data reduction technique data compression and deduplication (matching operation) based on the data size and longevity of the data (time)).
Chambliss fails to explicitly discloses the below limitation.
Faibish discloses a second time required to perform a compression operation for each data segment (see paragraph [0043, 0065] and fig.4 pc 302b, pd302n and pcd302d, figure 4 shows a percentage of how likely the system would benefit from processing the compression, deduplication or both operation. See also paragraph [0077], wherein a second time period, second revised values for the data reduction statistics may be determined and compared to those stored in the current data reduction information.);
determining, based on the first time, the second time, and a de-duplication rate for the data to be processed, a target mode for processing the multiple data segments from a first mode and a second mode (see paragraph [0054, 0065], wherein the R.sub.c (the compression ratio) and R.sub.d (deduplication ratio) values for a data set may be based on the reduction in size of the data set during a time period when data reduction is enabled or “on” for the data set and when actual I/Os are issued to the data set. In this second technique, both ILC and ILD may be initially enabled for the data set for a time period. At the end of the time period, values for R.sub.c and R.sub.d and other data reduction statistics such as illustrated and described herein and in connection with FIG. 3 may be determined based on actual reduction in data set size obtained for writes to the data set during the time period (e.g., based on observed I/Os to determine when a write resulted in deduplicating or compressing data) ), wherein in the first mode, a compression operation is performed only on the non-duplicate data segments in the multiple data segments, and in the second mode, a compression operation is performed on each of the multiple data segments (see paragraph [0034, 0040], wherein both deduplication and compression are enabled for use in connection with writing data, when deduplication processing determines that a portion (such as a block or chunk) of the original data is a duplicate of an existing data portion already stored on 110a, 110b, that particular portion of the original data is not stored in a compressed form and may rather be stored in its deduplicated form (e.g., there is no need for compression of a chunk determined to be duplicate of another existing chunk). Therefore, compression operation only preformed on data that are not duplicated ).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chambliss to include the missing limitations, as taught by Faibish, doing so would allow the system to reassess Data reduction to determine whether to modify the current data reduction option, also present options and recommendation Data reduction to user/s so user/s can select (Faibish; abstract and paragraph [0004]).
 
Regarding claim 2, Chambliss in view of Faibish teach all the features with respect to claim 1, as outline above. Chambliss fails to explicitly disclose the limitations below. 
Faibish teaches wherein determining the target mode includes:
determining that the target mode is the first mode if it is determined that the de-duplication rate is greater than a ratio of the first time to the second time (Faibish, see paragraph [0059-0060] and fig.4-5, wherein figure 5 shows multiple examples on when to use the target operation. See also paragraph [0064], wherein determine the compression ratio R.sub.c and the deduplication ratio R.sub.d used in the above-noted calculations and metrics in processing in connection with techniques herein to select a data reduction option for the data set.); and
determining that the target mode is the second mode if it is determined that the de-duplication rate is less than the ratio of the first time to the second time (Faibish, see paragraph [0059-0060] and fig.4-5, wherein figure 5 shows multiple examples on when to use the target operation. See also paragraph [0064], wherein determine the compression ratio R.sub.c and the deduplication ratio R.sub.d used in the above-noted calculations and metrics in processing in connection with techniques herein to select a data reduction option for the data set.). Same motivation of claim 1 is applied.

Regarding claim 3, Chambliss in view of Faibish teach all the features with respect to claim 1, as outline above. Chambliss fails to explicitly disclose the limitations below. 
Faibish teaches wherein the target mode is the first mode, and the method further includes:
performing the matching operation for the multiple data segments, respectively (Faibish, see paragraph [0034, 0040], wherein matching data to find duplicate data is performed.);
determining, based on results of the matching operations, a set of data segments to be compressed from the multiple data segments (Faibish, see paragraph [0034, 0040], wherein both deduplication and compression are enabled for use in connection with writing data, when deduplication processing determines that a portion (such as a block or chunk) of the original data is a duplicate of an existing data portion already stored on 110a, 110b, that particular portion of the original data is not stored in a compressed form and may rather be stored in its deduplicated form (e.g., there is no need for compression of a chunk determined to be duplicate of another existing chunk)); and
performing the compression operation on the set of data segments to be compressed in accordance with the compression level (Faibish, see paragraph [0034, 0054] and fig.4, wherein compression percentage corresponds to compression level which is used when performing compression operation). Same motivation of claim 1 is applied.

Regarding claim 4, Chambliss in view of Faibish teach all the features with respect to claim 1, as outline above. Chambliss fails to explicitly disclose the limitations below. 
Faibish teaches wherein the target mode is the second mode, and the method further includes:
performing the matching operation and the compression operation on each of the multiple data segments in accordance with the compression level (Faibish, see paragraph [0034, 0054] and fig.4, wherein compression percentage corresponds to compression level which is used when performing compression operation. See also paragraph [0051], wherein such processing may determine that performing both compression and deduplication results in the maximum data reduction of 75% (e.g., maximum data reduction of all available options including 50% reduction for ILD only and 50% reduction for ILC only). Such information, along with the X.sub.cd denoting the shared or overlap in reduction benefits). Same motivation of claim 1 is applied.

Claims 7-10 and 13-16 are rejected under the same rationale and motivation as claims 1-4. Chambliss further discloses An electronic device, including: a processor; and a memory coupled to the processor (see fig.2 item 41 and item 42).

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chambliss in view of Faibish  and further in view of Somavarapu et al., U.S. Pub No: US 20200019310 A1 (Hereinafter “Somavarapu”).

Regarding claim 5, Chambliss in view of Faibish teach all the features with respect to claim 1, as outline above. Chambliss in view of Faibish fail to explicitly disclose the limitations below.
Somavarapu discloses wherein determining the first time includes:
determining an average of sizes of data segments that were processed over a historical time period (Somavarapu, see col.9 line 55-67 wherein the deduplication rate for a particular deduplication operation can be determined by dividing the amount of data deduplicated by the deduplication operation by the time interval required to complete the deduplication operation. For example, if a deduplication operation deduplicated five megabytes of data and the deduplication operation required five seconds to complete, then the deduplication rate for the deduplication operation would be one megabyte per second. The deduplication rate of a storage volume 106 may be based on the time intervals required to complete previous deduplication operations of the storage volume 106 and the amount of data deduplicated during the previous deduplication operations); and
determining the first time based on the average (Somavarapu, see col.9 line 55-67 wherein the deduplication rate for a particular deduplication operation can be determined by dividing the amount of data deduplicated by the deduplication operation by the time interval required to complete the deduplication operation. For example, if a deduplication operation deduplicated five megabytes of data and the deduplication operation required five seconds to complete, then the deduplication rate for the deduplication operation would be one megabyte per second. The deduplication rate of a storage volume 106 may be based on the time intervals required to complete previous deduplication operations of the storage volume 106 and the amount of data deduplicated during the previous deduplication operations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of in view of Faibish to include the missing limitations, as taught by Somavarapu, doing so would allow the system to ensure duplicate data is removed from a storage volume prior to performing a backup operation on the storage volume reduces the storage space required for each backup, thereby greatly reducing the cost associated with storing each backup of the storage volume. Coordinating deduplication operations and backup operations of a storage volume may be achieved by scheduling each deduplication operation to complete immediately prior to the start of the next scheduled backup operation. By scheduling each deduplication operation to complete immediately prior to the start of the next backup operation, the system can ensure the storage volume is deduplicated immediately prior to creating a backup of the storage volume, thereby ensuring that no duplicate data is stored in the backup (Somavarapu; col.2 line 11-29).

Claims 11 and 17 are rejected under the same rationale and motivation as claim 5.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chambliss in view of Faibish and further in view of SUZUKI et al., U.S. Pub No: US 20200019310 A1 (Hereinafter “SUZUKI”).

Regarding claim 6, Chambliss in view of Faibish teach all the features with respect to claim 1, as outline above. Chambliss fails to explicitly disclose the limitations below.
 Faibish discloses wherein determining the second time includes:
acquiring a compression-level mapping table, wherein the compression-level mapping table includes (Faibish, see paragraph [0065] and fig.4, wherein fig.4 the column “pc 302b” represents the compression levels).
Although Faibish discloses data type in fig.4, but Faibish fails to explicitly discloses the missing limitations below.
SUZUKI discloses wherein the compression-level mapping table includes multiple compression operation times corresponding to multiple sizes of data segments (see paragraph [0050] and fig.3, wherein the table include data size with proceeding time);
determining the second time from the multiple compression operation times based on the compression-level mapping table, the sizes of the data segments, and the compression levels (see paragraph [0050, 0066], wherein the table in fig.3 shows that the necessary time for transmitting data with a data size of 100 [KB] by the controller 13 is A1 [ms] when the data is compressed and B1 [ms] when the data is uncompressed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chambliss in view of Faibish to include the missing limitations, as taught by SUZUKI, because the system would improve data processing and preventing data delay (SUZUKI; paragraphs [0010-0013]).


Claims 12 and 18 are rejected under the same rationale and motivation as claim 6.


Conclusion
Related Arts:
KAMEYAMA (Pub. No.: US 2010/0095108 A1) teaches using compression information table to determine compression levels 1, 2, 3... based on the number of processors. 
Pamu (Pub. No.: US 20130301430 A1) teaches performing the steps of: performing a compression operation on at least one sample that has a first size; determining a first amount of time that was required to perform the compression operation; determining a second size of compressed data produced by the compression operation; based, at least in part, on the first size and an achievable rate of the network connection, determining a first value that estimates a cost of transmitting the data over the network connection without compression; based, at least in part, on the second size, the first amount of time, and the achievable rate of the network connection, determining a second value that estimates a cost of transmitting the data over the network connection with pre-transmission compression; and determining whether to perform pre-transmission compression on at least a portion of the data based, at least in part, on whether the second value is less than the first value; responsive to determining to perform pre-transmission compression on the at least a portion of the data, causing the first device to compress the at least a portion of the data prior to transmitting the at least a portion of the data to the second device; and responsive to determining to not perform pre-transmission compression on the at least a portion of the data, causing the first device to send the at least a portion of the data to the second device without compression; wherein the method is performed by one or more computing devices
See also the PTO-892 for other relevant arts.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165